First, Candelas argues that his plea was involuntarily given
                because he was coerced by counsel, who led Candelas to believe that there
                was no other alternative and spoke to him in a loud, emphatic manner. At
                a hearing on the motion, the district court stated that it had reviewed the
                plea agreement and the transcript of the plea canvass and recalled
                Candelas's ability to engage with counsel and the district court. The
                district court found that there was nothing to indicate that Candelas felt
                threatened or coerced during the proceedings. The totality of the
                circumstances supports the district court's determination, and we conclude
                that the district court did not abuse its discretion.
                            Second, Candelas contends that his plea was unknowingly
                given because he was not advised by counsel or the district court regarding
                possible lesser-included offenses. This claim was not raised below, and we
                need not consider it in the first instance on appeal. See Davis v. State, 107
Nev. 600, 606, 817 P.2d 1169, 1173 (1991), overruled on other grounds by
                Means v. State, 120 Nev. 1001, 1012-13, 103 P.3d 25, 33 (2004). We note,
                however, that with regard to the district court, Candelas's claim is belied
                by the record. Despite the fact that there is no requirement for the district
                court to canvass a defendant about possible lesser-included offenses, see
                Neffley v. Warden,    89 Nev. 573, 574, 516 P.2d 1403, 1404 (1973), the
                district court did converse with Candelas about lesser-included offenses
                and informed him that he would not be convicted of both attempted
                murder with the use of a deadly weapon and battery with the use of a
                deadly weapon because the district court viewed the latter as a lesser-
                included offense. As to Candelas's claim concerning counsel, we note that
                he has failed to demonstrate prejudice, pursuant to            Strickland v.
                Washington, 466 U.S. 668, 691-96 (1984), because he was informed about

SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A
                     possible lesser-included offenses by the district court and fails to
                     demonstrate a reasonable probability that, but for counsel's alleged failure
                     to advise him about lesser-included offenses, he would not have pleaded
                     guilty and would have insisted on continuing with the trial.
                                 Third, Candelas argues that his plea was unknowingly given
                     because he was denied exculpatory information regarding a key witness
                     for the State. After he pleaded, Candelas discovered that the key witness
                     may have been involved in a crime with the victim in his case and made a
                     discovery request to ascertain whether the State had made any immunity
                     deals with the key witness. At a hearing on the motion, the State
                     represented that, while it knew nothing about any uncharged crimes
                     involving the key witness, the victim had not been charged at the time of
                     trial and therefore there would have been no impeachment value.
                     Candelas fails to demonstrate the district court abused its discretion.
                                 Fourth, Candelas contends that his plea was involuntary
                     because the district court improperly participated in plea negotiations.
                     Relying on Cripps v. State, 122 Nev. 764, 770-71, 137 P.3d 1187, 1191
                     (2006) (stating that the district court should not be involved in the plea
                     negotiation process), Candelas claims that the district court not only
                     emphasized that the negotiated charge was probationable but also spoke
                     on behalf of the defense. He further claims that the district court's
                     unusual accommodations, providing statutory material and extra time for
                     negotiations, constituted an endorsement of the negotiations and that
                     court staff and a corrections officer pressured him to accept the plea offer.
                     Candelas fails to demonstrate that the district court participated in the
                     formulation of the plea agreement. The district court answered Candelas's
                     questions about the sentencing parameters and refused to commit to any

SUPREME COURT
       OF
     NEVADA
                                                           3
(0) 1947A (.10(0.•
                particular sentencing structure. As for any additional time and statutory
                materials provided, the district court provided these at the parties'
                request. We discern no error by the district court in this regard.
                            Having considered Candelas's contentions and concluded that
                no relief is warranted, we
                            ORDER the judgment of conviction AFFIRMED.


                                             /       St;                 ,J.
                                         Hardesty


                                                                                     J.
                                                           itino,: 277


                cc: Hon. David B. Barker, District Judge
                     Hua Ferguson Law Offices
                     Law Offices of John P. Parris
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                      4
(0) 1947A